710 S.E.2d 11 (2011)
McDONALD'S CORPORATION
v.
FIVE STARS, INC. and S. Sonny Dang.
No. 28P11.
Supreme Court of North Carolina.
June 15, 2011.
Mr. John F. Bloss, Greensboro, for Dang, S. Sonny.
Jim Wade Goodman, Fayetteville, for McDonald's Corporation.

ORDER
Upon consideration of the petition filed on the 18th of January 2011 by Defendant (S. Sonny Dang) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."